Citation Nr: 1750985	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  17-18 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to nonservice-connected pension.

2. Entitlement to service connection for a heart condition.

3. Entitlement to service connection for a seizure disorder.


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran has verified service from February 6, 1951, to March 30, 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision and letter issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for a heart condition and denied entitlement to nonservice-connected pension; and from an August 2014 rating decision, also issued by the RO in Cleveland, which denied service connection for a seizure disorder.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a seizure disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran did not suffer a heart condition while on active duty.  

2. The Veteran has verified active service from February 6, 1951, to April 30, 1951, only.  

3. The Veteran's combined household countable income exceeds the maximum annual pension rate for 2012.


CONCLUSIONS OF LAW

1. The criteria for service connection of a heart disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2. The criteria for entitlement to nonservice-connected pension have not been met. 38 U.S.C.A. §§ 1502, 1503, 1521, 5107 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.102, 3.260, 3.261, 3.262, 3.271, 3.272, 3.274 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in March 2010.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's service treatment records (to the extent that they have been recreated from the Surgeon General's Office), certificate of separation from active duty, application for nonservice-connected pension, and other statements from the Veteran.  

The Board observes that the Veteran's military personnel and medical records have been determined to have been lost in a fire at the National Personnel Records Center in July 1973.  The Veteran has been notified that his records have been lost, and afforded multiple opportunities to submit evidence in support of his own claim.  Nonetheless, the Board does observe that VA has a heightened duty in this instance to consider the applicability of the benefit of the doubt rule, and to assist the Veteran in developing his claim.  Russo v. Brown, 9 Vet. App. 46,51 (1996).  As is relevantly discussed below, at least a small portion of the Veteran's medical file has been recreated from information contained at the Surgeon General's Office .    

To the extent that the Veteran has been notified of the loss of his military records, and has been given ample opportunity to provide any additional evidence in support of his claim, the Veteran has not notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

With regard to the appeal for payment of nonservice-connected pension benefits, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC5-2004 (June 23, 2004).

Service Connection - Heart Condition

The Veteran initially filed a claim for nonservice-connected pension in September 2012, which the RO interpreted to include a claim of service connection for a heart condition.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this instance, the Veteran has submitted multiple statements indicating that his claim was not, in fact, for a heart condition, but rather that he suffered a seizure disorder during active service, and that is what he seeks service connection for.  To the extent that the RO did not interpret the Veteran's various statements to be written withdrawals of the claim for a heart condition (in fact, after the issuance of the statement of the case, the Veteran did perfect the appeal of that issue to the Board), the Board does find those statements to be probative in this matter.  

As is discussed above, the Veteran's military personnel and medical records have been determined to be destroyed in a fire in 1973.  While at least a portion of those records have been recreated from records held by the Army Surgeon General's Office, they do not document treatment for a heart condition, but rather document treatment for an unspecified non-psychotic reaction with demonstrable etiology or associated structural changes in the brain, which existed prior to entry.  Further, for his part, the Veteran has stated multiple times that he was not treated for a heart condition during service.  

To the extent that the records do not support any such in-service illness or injury, and the Veteran himself has denied such an in-service illness, the Board finds that the claim fails the second criteria for service-connection, namely an in-service incurrence or aggravation of a disease or injury to which a present disability may be etiologically linked.  As such, that claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016). 

Nonservice-Connected Pension

Basic entitlement to nonservice-connected disability pension benefits exists if all three requirements listed in 38 U.S.C.A. §§ 1502, 1521(j) and 38 C.F.R. § 3.274 are met.  First, the veteran must have served in the active military, naval or air service for 90 days or more during a period of war or have been discharged or released from such wartime service prior to serving 90 days for a disability judged to be service-connected without the benefit of presumptive provisions of law, or at the time of discharge had such a disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  Second, the veteran must be permanently and totally disabled from non-service-connected disability not due to his or her own willful misconduct.  Third, the veteran must meet the net worth requirements found in 38 C.F.R. §3.274 and not have an annual income in excess of the maximum annual pension rate (MAPR) as specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502, 1521(j) (West 2014); 38 C.F.R. §§3.3 (a), 3.23, 3.274 (2016).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions. 38 U.S.C.A. § 1503 (a) (West 2014); 38 C.F.R. § § 3.260, 3.261, 3.262, 3.271(a) (2016).  The gross income from a business or profession may be reduced by the necessary operating expenses. 38 C.F.R. §  3.262(a)(2).  Income of the spouse will be determined under the rules applicable to income of the claimant.  38 C.F.R. § 3.262(b).  Income from the Social Security Administration (SSA) is not specifically excluded under 38 C.F.R. 
§ 3.272.  Such income is therefore included as countable income. 

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a veteran for unreimbursed medical expenses that were "in excess of 5 percent of the applicable maximum annual pension rate or rates for the veteran ... as in effect during the 12-month annualization period in which the medical expenses were paid."  See 38 C.F.R. § 3.272(g)(1)(iii); 38 U.S.C.A. § 1503(a)(8).

After a review of the evidence, the Board finds that entitlement to nonservice connected pension has not been met for several reasons.  

At the outset, the Board observes that the Veteran only has 84 days of verified military service during a period of war.  Those confirmed dates, per a December 2013 VA memorandum state that the Veteran served from February 6, 1951 to March 30, 1951.  This memorandum indicates that no separation documents are available from which to verify active duty dates and cause of discharge.  The confirmation of those dates was obtained from alternate sources.  

The Board observes that the Veteran's initial claim for nonservice-connected pension states that his date of entrance to service was February 6, 1951.  It was not until a year later in September 2013, that the Veteran submitted a statement indicating that his date of entry to service was actually February 6, 1949- two years prior to the confirmed date which he initially gave for entry to service.  For his part, the Veteran has submitted a certificate of discharge, showing an honorable discharge on April 30, 1951, but that document does not give his date of entry, length of service, or reason for separation.  

Also probative of the question of the Veteran's period of service is a medical record recreated from a Surgeon General's Report.  As discussed above, the Veteran's military personnel records and service treatment records were lost in a fire in July 1973.  However, a hospital admission card from the hospital at Camp Gordon in Augusta, Georgia, is of record and confirms that in March 1951, the Veteran was hospitalized for a previously unrecorded, unspecified non-psychotic reaction with demonstrable etiology or associated structural changes in the brain, which existed prior to entry on active military service.  Of particular note, that record states that the Veteran's total length of active service at that time was greater than one month, but less than three months.  Such a statement confirms VA's previous determination that the Veteran's dates of service can only be confirmed between February 6, 1951, and April 30, 1951.

Thus, because the Veteran does not have verified active service of at least 90 days during a period of war, he does not meet the first criteria for entitlement to nonservice-connected pension (to the extent that there is no indication of record that the Veteran was separated by virtue of a service-connected disability, as confirmed by military records, he also does not meet the first criteria).  In reaching this conclusion, the Board has afforded the Veteran the absolute and complete benefit of the doubt, but absent further proof that would contradict this finding, the Board cannot rule that the Veteran served more than 84 days, particularly in light of the Veteran's initial statement that his date of entry was in February 1951, and the hospital admission card which confirms that statement. This is not to completely preclude the Veteran from proving his eligibility in the future, if he is perhaps able to provide further evidence of a longer period of service (for example, a copy of his DD-214), however in assessing the claim under the evidence available to the Board at this time, it must be denied.

Further, even presuming that the Veteran did meet the 90 day statutory requirement for service, he would still not meet the criteria for a nonservice-connected pension, because his income exceeds the MAPR for his household.  

The Veteran filed a claim for nonservice-connected pension benefits in September 2012.  At the time he filed his claim, the applicable MAPR for a Veteran with a single dependent spouse was $16,324.  To be deducted, medical expenses had to exceed 5 percent of the MAPR, which was $816.  

The Veteran's application was initially denied because the Veteran's household received a combined annual Social Security income of $24,596 ($13,666 for the Veteran, and $10,930 for his spouse), and other annual income in the amount of $62,880.  The Veteran contested this amount, specifically the $62,880, which he claims he never received.

The Board agrees that the amount of $62,880 is not countable income.  In reviewing the Veteran's initial pension application, the Veteran wrote in box 35F that he received $5240 in other monthly interests, dividends, or one time payments.  However, he then drew an arrow from that number to the box 37A, which accounts for cash in non-interest bearing bank accounts, and indicated that he wrote the number in the wrong box.  When multiplied by 12 months, the number reported would equal $62,880.  Therefore, affording the Veteran the complete benefit of the doubt, the Board finds that that was an incorrect interpretation of his application, and that he did not have $62,880 worth of countable income for pension purposes in 2012.

However, even without that income counted, the Veteran's household income still exceeds the MAPR for the applicable year.  As noted above, the Veteran was found to have a household income in the amount of $24,596.  In reporting medical expenses which could offset that income, the Veteran did report payments to various doctors and hospitals, but did not provide an actual number or amount for those payments (rather, he wrote the letters "DK" in the box for amount paid).  He has not provided any medical bills which VA could use to offset his income.  There is simply no evidence of actual medical expenses pain in excess of $816 for that year and therefore his income is not reduced for medical expenses paid.  Because his income exceeds the MAPR by $8,272, he does not meet the criteria for entitlement to a nonservice-connected pension.  Even affording the Veteran the complete benefit of the doubt, and using the income as reported by him in his application (as opposed to the final determination of VA), a combined $1,767 per month, or $21,204 per year, he would still exceed the MAPR by $4,880.

In sum, because the Veteran does not have verified service of greater than 90 days during a period of war, and because his household income exceeds the MAPR, the Board must deny entitlement to nonservice-connected pension.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a heart disease is denied.

Entitlement to nonservice-connected pension is denied.  


REMAND

VA's duty to assist requires it to provide a medical examination if the evidence of record does not contain sufficient competent medical evidence to decide the claim, but does (a) contain evidence of a current diagnosed disability or recurrent symptoms of a disability; (b) establishes that the Veteran suffered in event, injury or illness in service; and (c) indicates that the claimed disability or symptoms may be associated with the in-service injury, illness or event.  38 C.F.R. § 3.159(c)(4)(i) (2016).  

The Veteran claims service connection for a seizure disorder, which he asserts has been ongoing since service.  Specifically, the Veteran asserts that he was treated for several seizures during service at Camp Gordon in March 1951.  To date, VA has determined that there is insufficient evidence to prove that the Veteran suffered an in-service seizure, per his statements.  However, the record does include a hospital admission card from the Office of the Army Surgeon General indicating that in March 1951, the Veteran was hospitalized at Camp Gordon  for an illness diagnosed as "other and unspecified non-psychotic reaction with demonstrable etiology or associated structural changes in the brain."  That admission card indicates that the diagnosis was not previously recorded, and is not sequela of another diagnosis, but that it existed prior to entry on active military service.  

To the extent that the Veteran's service treatment records are not available due to the 1973 fire, this claim must be afforded the benefit of the maximum benefit of the doubt, and an examination should be scheduled.  Particularly, the RO should obtain a medical opinion which addresses whether the Veteran has a present seizure disability, whether it had onset during active service, or is otherwise etiologically related to service, or whether it clearly and unmistakably preexisted service, and if so, whether it was aggravated beyond its natural progression by active service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Invite the Veteran to submit any additional evidence in support of his claim.  

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed seizure disorder.  

The examiner should conduct a thorough examination of the Veteran, to include taking a detailed history from the Veteran.  The examiner should then state whether the Veteran has a presently diagnosed seizure disorder (or any other disability reasonably associated with the reported symptoms).  For each diagnosed disability, the examiner should then state:

* Whether the disability clearly and unmistakably preexisted service.  

* If the examiner finds that the disability did clearly and unmistakably preexist service, he or she should state whether the disability was aggravated beyond its natural progression by any incident of active service.  

* If the examiner finds that the disability did not clearly and unmistakable preexist service, he or she should state whether the disability had onset during active service, or is otherwise etiologically related to the incident in March 1951, which resulted in his hospitalization.

A rationale for any opinion provided would be of great assistance to the Board and should include citation to evidence in the record, known medical principles, and medical treatise evidence.

3. Thereafter, readjudicate the claim on appeal in light of all evidence of record.  If the benefit sought on appeal should remain denied, issue the Veteran a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  







The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


